Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 Allowance is seen in, although not limited to, independent claims 1, 4, 7, and 10. The prior art teaches of numerous burning systems for fire training, including various latticed platforms, for example. Consider the larger systems of Hough (US 6,866,513) and Rogers et al. (US 5,411,397), and the smaller systems of Joynt et al. (US 5,447,437) and Darois et al. (US 7,175,439). The prior are also teaches of numerous consumer burning systems, i.e. grills, which have a lot of structural similarity. However, for all of the different systems, the prior art does not each or suggest a support structure as claimed with the second support structure, for supporting a second burnable material. The most relevant prior art is perhaps the system of Bloemkr (US 2016/0293023), which is similar in purpose, and contains two distinct support structures for different materials, for the same general reason that applicant has these features. However, other than these similarities in purpose, the systems are not structurally similar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715